UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6973



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


GEORGE ARTHUR DODGE, III,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CR-98-2-ALL, CA-00-82)


Submitted:   August 15, 2002                 Decided:   August 29, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Arthur Dodge, III, Appellant Pro Se.     Michael D. Stein,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia;
Sherry L. Muncy, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Arthur Dodge, III seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.         Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.       See United States v. Dodge, Nos. CR-98-2-ALL; CA-

00-82 (N.D.W. Va. June 4, 2002).             We deny Dodge’s motion for

appointment of counsel. We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before    the   court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2